Title: To John Adams from Antoine Marie Cerisier, 18 August 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam 18 Aout 1782
Excellence

J’ai vu ici Mr le Comte de Sharsfield qui m’a fait l’honneur de me rendre visite; il m’a parlé du manuscrit qu’il vous avait communiqué et m’a paru même desirer que j’en eusse aussi communication; il m’a renvoyé au tens où il aurait terminé son voyage qu’il ne fait disait-il, que pour mettre la derniére main à cet ouvrage; je ne doute cependant que, s’il était à la Haye, il fit la moindre difficulté de me le procurer pour deux ou trois jours; il y a certaines choses que je voudrais bien examiner; si vous n’aviez aucune objection à me l’envoyer par Mr Guild. Je vais me jetter bientôt sur le grand sujet de la pacification générale; j’ai vu vos reflexions dans le Courier du Bas-Rhin et dans la gazette de Leide; je pourrai en ajouter des miennes; je desirerai beaucoup d’avoir le traité de commerce, tel qu’il se trouve actuellement arrangé. Je vous prie d’etre persuadé de l’entier dévoument & de la profonde venération avec les quelles j’ai l’honneur d’être votre très humble & très obeissant servit

A M. Cerisier


Si vous aviez a m’écrire confidentiellement, je vous prierai de mettre cette adresse à Mr Lainé Horloger vis à vis de la Tour de la mon noye pour remettre à Mr Robert.

